UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2151


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee,

             and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, of Charlotte, NC;
JOHN HAYWARD; MIKE CALZAREETA; DOUG FORD; RAYVON IRBY,

             Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-02313-JMC-PJG)


Submitted: March 30, 2017                                       Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Eric Alan Sanders, Appellant Pro Se. Celeste T. Jones, Richard James Morgan,
MCNAIR LAW FIRM, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders seeks to appeal the district court’s order overruling his

objections to the magistrate judge’s order compelling him to respond to the Defendant’s

discovery requests. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order Sanders seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny Sanders’ motions and dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            3